Name: Council Regulation (EC) No 1467/94 of 20 June 1994 on the conservation, characterization, collection and utilization of genetic resources in agriculture
 Type: Regulation
 Subject Matter: information and information processing;  environmental policy;  technology and technical regulations;  management;  agricultural policy
 Date Published: nan

 Avis juridique important|31994R1467Council Regulation (EC) No 1467/94 of 20 June 1994 on the conservation, characterization, collection and utilization of genetic resources in agriculture Official Journal L 159 , 28/06/1994 P. 0001 - 0010 Finnish special edition: Chapter 3 Volume 58 P. 0156 Swedish special edition: Chapter 3 Volume 58 P. 0156 COUNCIL REGULATION (EC) No 1467/94 of 20 June 1994 on the conservation, characterization, collection and utilization of genetic resources in agricultureTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, with a view to the preservation of biological and genetic diversity in agriculture in the Community, which constitutes an irreplaceable fund of biological and genetic resources, genetic resources should be preserved; whereas all necessary measures should be taken to conserve, characterize, collect and utilize those resources to promote the aims of the common agricultural policy and safeguard biological diversity in line with the Convention on Biological Diversity ratified by the Community in 1993; whereas all forward-looking solutions which might prove necessary should be applied; Whereas in this Regulation 'agriculture' should be taken in the broad sense of the term and genetic resources in agriculture should therefore include genetic resources in forestry; Whereas genetic resources in agriculture include both plant and animal genetic resources within the meaning of this Regulation; Whereas the aim of effective development and coordination of the conservation, characterization, collection and utilization of genetic resources in agriculture must be to organize, for the general good, work undertaken in the Member States, to utilize the results of that work effectively, to direct that work towards ends compatible with the needs of the common agricultural policy and in line with the Convention on Biological Diversity, and to pool the resources necessary for implementing actions responding to the needs of the Community taking into account, where it is appropriate, those actions undertaken in the same area by international organizations recognized as competent and by European countries outside the Union; Whereas, in order to attain that objective, the permanent exchange of information and, in particular, reciprocal consultation on programmes in the Member States, existing and planned, for the conservation, characterization, collection and utilization of genetic resources in agriculture should be established; Whereas the coordination, at Community level, of work already under way at national level for the conservation, characterization, collection and utilization of genetic resources in agriculture must enable that work to be made more effective; Whereas current work appears inadequate, either because of the nature of the work itself or because the means available to the Member States do not enable them to increase their efforts in the field of the conservation, characterization, collection and utilization of genetic resources in agriculture; whereas, in accordance with the principle of subsidiarity, the European Community should be able to support and supplement the efforts made in the Member States in such cases, thus helping to meet the obligations which weigh on the Community to protect the environment and maintain the countryside, and to develop and implement plans for the conservation and sustainable use of biological diversity; whereas the problem of conservation of genetic resources in agriculture has a transnational dimension and concerns all Member States, but to date there has been no specific programme of action in this area at Community level; whereas the best solution is to add value by concerting existing actions and supporting new high-priority actions; whereas inaction would lead to inefficiency and loss of genetic resources; Whereas the work undertaken in the field of the conservation, characterization, collection and utilization of genetic resources in agriculture should increase diversification in agriculture, help to maintain biological diversity, improve the quality of agricultural products and reduce inputs and agricultural production costs by promoting, in particular, the extensification of agricultural production; Whereas, given that the coordination of the conservation, characterization, collection and utilization of genetic resources in agriculture is directly linked to the common agricultural policy, measures adopted to that end must be applied as rapidly as possible; Whereas, for the purposes of coordination, in view of the geographical spread of the genetic wealth of Community agriculture and owing to the need to implement relevant measures, close and permanent cooperation between the Commission and the Member States on the conservation, characterization, collection and utilization of genetic resources in agriculture should be established; Whereas the coordination of work at national level calls for a broad and detailed knowledge of the situation regarding the conservation, characterization, collection and utilization of genetic resources in agriculture in each Member State; whereas the relevant information should be gathered and the procedures for providing access thereto laid down; Whereas work carried out at Community level should be directed, in particular, towards improving the quality of agricultural products and finding new uses for traditional or new agricultural products with a view to increasing their added value; Whereas a Community programme of measures for the conservation, characterization, collection and utilization of genetic resources in agriculture must help to preserve biological diversity in the Community, increase the competitiveness of agriculture and improve the management of agricultural resources; Whereas such a Community programme of long-term measures could lead to new forms of production, thus benefiting agriculture, the environment and the countryside; Whereas it is important to ensure that the results of work on the conservation, characterization, collection and utilization of genetic resources in agriculture to which the Community makes a contribution is made available to the Community; Whereas within the framework of the general policy on the conservation, characterization, collection and utilization of genetic resources in agriculture developed by the Community with the aid of the relevant consultative bodies, the establishment of a committee composed of representatives of the Member States and chaired by a representative of the Commission is the most suitable means for developing cooperation, such a committee being able to provide the appropriate aid and advice to the Commission in the execution of those tasks entrusted to it in the coordination of the conservation, characterization, collection and utilization of genetic resources in agriculture; Whereas, to permit the utilization of the results obtained, their dissemination and the provision of advice should be promoted; whereas in order to achieve as broad and appropriate use of the action programme as possible it will be supplemented by publications covering the results and advisory activities, HAS ADOPTED THIS REGULATION: Article 1 1. With a view to the achievement of the aims of the common agricultural policy, work on the conservation, characterization, collection and utilization of genetic resources in agriculture undertaken in the Member States shall be coordinated and promoted at Community level under the conditions set out in this Regulation. 2. For the purposes of this Regulation: (a) genetic resources in agriculture shall include both plant and animal genetic resources; (b) - plant genetic resources shall mean, in particular, those of agricultural crops, including vines, fodder crops, horticultural crops, including market-garden and ornamental crops, medicinal plants and aromatics, fruit crops, forest trees, fungi, micro-organisms and wild flora which are or could be of use in the field of agriculture, - animal genetic resources shall mean, in particular, those of farm animals (vertebrates and certain invertebrates), micro-organisms and wild fauna which are or could be of use in the field of agriculture. 3. The coordination and promotion referred to in paragraph 1 shall be carried out in accordance with the general policy on genetic resources in agriculture laid down by the Community. TITLE I Information and consultation Article 2 Arrangements for the exchange of information and consultation between the Member States and the Commission shall be established under the conditions set out in Articles 3 and 4. Article 3 1. Member States shall provide the Commission on a regular basis, and at least once a year, with technical, economic and financial information on specific measures for the conservation, characterization, collection and utilization of genetic resources in agriculture carried out or planned under their authority. They shall endeavour to provide the Commission on a regular basis with similar information on measures for the conservation, characterization, collection and utilization of genetic resources in agriculture carried out and planned by bodies not under their authority. 2. The Commission shall keep a permanent inventory of the measures referred to in paragraph 1 and, by means of appropriate measures, encourage exchanges of information between competent organizations in the Member States, in particular exchanges on the origins and individual characteristics of available genetic resources. Such exchanges of information may take place in the context of measures financed by the programme referred to in Article 7. 3. After obtaining the opinion of the Committee referred to in Article 13, the Commission shall fix the procedures for making available to those concerned all the information gathered. Article 4 1. The Commission shall make a permanent study of the policy on, the situation of and the trends in conservation, characterization, collection and utilization of genetic resources in agriculture in the Member States, taking into account the results of other relevant studies in the field of genetic resources, including those available on genetic exploitation and erosion. To that end, the Commission shall consult with the Member States within the Committee referred to in Article 13. 2. The Commission shall organize exchanges of information, and an expansion and improvement of the measures for the conservation, characterization, collection and utilization of genetic resources in agriculture in particular by means of seminars, training courses, exchanges of experts, study visits and scientific and technical reports. TITLE II Specific measures Article 5 1. Without prejudice to any recommendations the Commission might make to the Member States, the Commission shall be responsible for: (a) assisting the coordination, at Community level, of certain national measures for the conservation, characterization, collection and utilization of genetic resources in agriculture to permit the rational organization of the means employed within the Community and the efficient utilization of the results and to achieve an approach in line with the aims of the common agricultural policy; (b) the development and implementation of programmes of measures for the conservation, characterization, collection and utilization of genetic resources in agriculture at Community level to support or supplement action undertaken in the Member States. 2. The detailed rules for applying paragraph 1 shall be adopted in accordance with the procedure laid down in Article 14. Article 6 1. In accordance with the procedure laid down in Article 14, the Commission shall take all necessary measures to ensure that any results which could contribute to the application of measures adopted pursuant to Article 5 (1) are made available to the Community by the most suitable means. 2. The Commission shall take the appropriate steps, in accordance with the aims of the common agricultural policy, to promote the dissemination and exploitation of any results of work in the field of the conservation, characterization, collection and utilization of genetic resources in agriculture which could contribute to the achievement of those aims. TITLE III Action programme concerning genetic resources in agriculture Article 7 A first Community programme for the conservation, characterization, collection and utilization of genetic resources in agriculture as set out in Annex I, hereinafter referred to as 'the programme', is hereby adopted for a period of five years. Article 8 The detailed rules for the application of the programme, including the level of financial support from the Community, are set out in Annex I. Article 9 The Commission shall implement the programme after obtaining the opinion of the Committee referred to in Article 13. Such consultation shall concern, in particular: - the drafting and updating of a programme of work, - the content of the public calls for proposals for actions, - the assessment of the concerted actions and the projects provided for in Annex I, - the development and exploitation of the inventory referred to in Article 3 (2). Article 10 1. The programme of work referred to in the first indent of Article 9 shall set out the detailed objectives, the type of actions to be applied and the relevant financial provisions to be adopted. The Commission shall issue public calls for proposals for actions on the basis of the programme of work. 2. Contracts concluded by the Commission for the implementation of the various measures shall lay down detailed rules for the dissemination, protection and exploitation of the results of actions undertaken as part of the programme. Article 11 1. During the third year of implementation, the Commission shall carry out a review of the programme and an analysis of the situation, in particular, the financial position. The Commission shall submit a report to the European Parliament and the Council on the results of the review. 2. At the end of the programme, the Commission shall appoint a group of independent experts to assess the results. The group's report, together with the Commission's comments, shall be submitted to the European Parliament, the Council and the Economic and Social Committee. Article 12 1. The funds estimated as necessary for the execution of this programme, including the cost of personnel and administration, amount to ECU 20 million. 2. An indicative allocation of the funds is given in Annex II. TITLE IV General provisions Article 13 1. A Committee on the conservation, characterization, collection and utilization of genetic resources in agriculture, hereinafter referred to as 'the Committee', shall be set up composed of representatives of the Member States and chaired by a representative of the Commission. 2. The Committee shall adopt rules of procedure in accordance with the rules adopted in 1965 for the Management Committees established for the administration of the common organizations of the markets. 3. Matters shall be referred to the Committee for an opinion in accordance with the procedure laid down in Article 14. Article 14 1. Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the Committee either on his own initiative or at the request of a representative of a Member State. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event the Commission may defer application of the measures which it has decided for a period of not more than one month from the date of such communication. The Council, acting by a qualified majority, may take a different decision within the time limit referred to in the previous paragraph 5. Article 15 The Committee may consider any other relevant question referred to it by its chairman either on his own initiative or at the request of the representative of a Member State. Article 16 The Commission shall submit a regular report to the European Parliament and the Council on the measures for the conservation, characterization, collection and utilization of genetic resources in agriculture referred to in Article 5. In particular, the report shall include: - a survey of the development of actions with regard to the conservation characterization, collection and utilization of genetic resources in agriculture in the Member States, - a description of the development of the conservation, characterization, collection and utilization of genetic resources in agriculture in the Community, - the position with regard to measures applied under this Regulation, - an exploratory study of desirable developments in the conservation, characterization, collection and utilization of genetic resources in agriculture in the Member States and the coordination of work in that sphere at Community level in the light of the the aims of the common agricultural policy and of the results already achieved under the present programme. The study will include, where appropriate, references to the work undertaken in this area by international organizations of recognized competence. Article 17 This Regulation shall enter into force on the third day after that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 20 June 1994. For the Council The President G. MORAITIS (1) OJ No C 266, 1. 10. 1993, p. 2. (2) OJ No C 128, 9. 5. 1994. (3) OJ No C 52, 19. 2. 1994, p. 20. ANNEX I DETAILED RULES FOR THE IMPLEMENTATION OF THE ACTION PROGRAMME I. OBJECTIVES The objectives are to help ensure and improve the conservation, characterization, documentation, evaluation, collection and utilization of potentially valuable plant and animal genetic resources in the Community. In order to achieve the objectives, existing actions in the Member States should be coordinated, complemented and extended. In all actions the principle of subsidiarity will be applied. Where appropriate, the actions undertaken in this programme will be pursued in conjunction with actions in the same area undertaken by international organizations of recognized competence. II. GENERAL PROVISIONS 1. The programme is to be implemented by the Commission. 2. The procedures for implementing the programme referred to in Article 8 are to include a permanent inventory of genetic resources in agriculture in the Community, concerted actions, shared-cost projects for the conservation, characterization, collection and utilization of those genetic resources and accompanying measures. - Permanent inventory The permanent inventory is to consist principally in the establishment, regular updating and regular publication of the state and nature of genetic resources in agriculture collected in the Community and the listing of current work on the conservation, characterization, collection and utilization of those genetic resources. Expenditure on the establishment of the inventory and its regular publication is to be covered from the total appropriations granted for the implementation of the programme. - Concerted actions Concerted actions are to consist of work undertaken by the Community to coordinate individual actions for the conservation, characterization, collection and utilization of genetic resources in agriculture carried out in the Member States. A Community financial contribution of up to 100 % of the cost of concertation may be granted. - Shared-cost projects for the conservation, characterization, collection and utilization of genetic resources in agriculture Shared-cost contracts are to be concluded for projects for the conservation, characterization, collection and utilization of genetic resources in agriculture. A Community financial contribution of not more than 50 % of the total cost of the projects is to be granted for their implementation. Shared-cost projects must, as a general rule, be carried out by participants established within the Community. Priority is to be given to projects providing for the participation of two or more unconnected participants established in different Member States. Contracts for shared-cost projects for the conservation, characterization, collection and utilization of genetic resources in agriculture must, as a general rule, be concluded following an official selection procedure based on calls for proposals published in the Official Journal of the European Communities. In urgent cases, the restricted procedure may be used. - Accompanying measures Accompanying measures are to consist of: - the organization of seminars, technical conferences and workshops, - internal coordination measures through specialized technical groups, - training and mobility schemes for specialist personnel, - the promotion of the utilization of results. A Community financial contribution of up to 100 % of the total cost of these measures may be granted. 3. Any natural or legal person who is a national of a Member State and established in the Community may participate in the implementation of the measures provided for in the programme. The participation of nationals of third countries and the Community financial contribution relating to such participation must be examined on a case-by-case basis. 4. Expenditure on the dissemination of the results and the knowledge gained during the implementation of the measures and projects is to be met from the programme budget. 5. All proposals for measures must include a declaration on the impact on the environment. The declaration must include an undertaking to comply with the relevant safety rules. III. TECHNICAL PROCEDURES 1. Scope (a) Eligible activities This programme concerns the conservation, characterization, evaluation, collection and utilization of genetic resources, plant and animal, which currently occur within the territory of the Community and which are likely to be lost if special measures are not taken. Eligible organisms are plants (seed and certain spore-bearing plants), animals (vertebrates and certain invertebrates) and micro-organisms. All types of material are eligible including cultivars and domestic breeds, local breeds, breeders' material, genetic type collections, and wild species. The programme covers material that is actively growing and material that is dormant (seeds, embryos, semen and pollen). Both ex-situ and in-situ collections are covered. Priority will be given to species which are, or which may reasonably be expected to become, economically significant in agriculture, horticulture or forestry in the Community. A particular preference will be given to the use of genetic resources for: - diversification of production in agriculture, - improved product quality, - a better care for the environment. 'Documentation', 'passport', 'characterization' and 'evaluation' are defined in this programme as follows: - 'documentation' refers to the collection and recording of all types of data, - 'passport' data are recorded at the collection site, - 'characterization' refers to primary taxonomic descriptors recorded subsequently, - 'evaluation' refers to the assessment of other characters such as disease or stress resistance. When collections are recorded and new collecting is undertaken, steps will be taken within the programme to ensure that the traditional regional experience and knowledge of the users (farmers, horticulturists) on methods of cultivation, specific uses, processing, taste, etc., are also included. (b) Excluded The following actions are specifically not eligible for Community financial support under this programme: theoretical studies, studies to test hypotheses, studies to improve tools or techniques, work involving untested techniques or 'model' systems and all other research activities. Such actions may be eligible for consideration under the Community programmes of research and technological development. Actions that are already under way in the Member States will qualify only for the execution of concerted actions. Actions on lower animals, plants and micro-organisms are not eligible, except for those which are reared or cultivated on land or in fresh water or such organisms which are suited for use as biological control agents in agriculture. Exception will be made in the specific case of defined gene-for-gene relationships between parasite or symbiont and host, and where both organisms are to be conserved. Collecting and acquisition of material is subject to the priorities stipulated above. 2. Actions The following actions will be promoted: (a) Inventory A permanent inventory of work carried out in the Community on the conservation, characterization, collection and utilization of genetic resources in agriculture and on in-situ programmes and ex-situ collections will be established, periodically updated and regularly published. The inventory will provide a guide to collections of conserved genetic resources and associated activities in the Community. The aims of the inventory are to support the programme activities and encourage the widest possible knowledge and use of preserved material. The inventory will contain full details of each database and of each collection supported by the programme in particular, plus other appropriate details. (b) Conservation, documentation and information exchange The objective is to reinforce the Community's efforts in conserving and documenting agricultural, animal and plant genetic resources, including forest trees, by harmonizing work already under way and eliminating duplication of effort. The work will proceed in a series of logical steps. Work concerning a later step will not be eligible for Community funding unless there is proof that the preceding steps have been concluded whether in this programme or previously. Eventually, if it can be shown that the need exists, new actions may be supported (step 6). To harmonize efforts, the databases used in all actions supported by the programme will have to become compatible. At each step in the process, information acquired will be published and material stored will, as far as possible, be made available for distribution. For each species the steps are as follows: - Step 1: Establish the workplan Draw up a minimum list of primary descriptors, design and test a common database and a common format for data exchange. The common database should be designed to respond to the needs of users and should use the standard database language. The chosen descriptors should be highly heritable. They should be expressed in all environments and be cheap to evaluate. - Step 2: Characterize the collections Create the database. Assemble passport data, multiply or regenerate material and characterize the primary descriptors. - Step 3: Evaluation (secondary characterization) Where relevant, add data from other screening tests (see 'evaluation and utilization'). - Step 4: Sort the collections By using the common database, identify duplicates and gaps in the existing collections. Where appropriate, designate a fraction of the total as a core collection. - Step 5: Rationalize the collections Where there is duplication between collections, rationalize and harmonize the holdings. Some overlap of holdings is necessary to guard against accidental loss. The minimal criterion is that duplicates of core collections should be held at two designated sites at least. The collection as a whole may be spread over several designated sites. - Step 6: Acquire (collect) genetic resources Collecting may be undertaken: (i) where there are gaps in collections, which demonstrably limit their utility; or (ii) where there is uncollected material which is reasonably suspected as being unique and which, if not collected, would be lost. Good collecting and storage practices will be followed and the collected material will be documented and entered on the database (steps 1 to 5). For animals, 'collection' may include the collection and preservation of semen, ova and embryos of threatened and unique breeds. Particular emphasis will be placed on the publication of information and dissemination of material resulting from the above activities. (c) Evaluation and utilization The objective is to improve the evaluation and utilization of material stored in Community in-situ and ex-situ genetic resource collection. The following actions are eligible: - Actions leading directly to the use of conserved material in agriculture, e.g. the multiplication of candidate material and its trial in field conditions. - The acquisition of relevant information from users who have received genetic resources from the gene bank in the past and the collection of relevant information from the literature. - The routine evaluation of the performance of conserved material in practical conditions. - The routine 'screening' of conserved material for sources of useful and relevant genes conferring e.g. product quality, resistance to diseases, pests and stress conditions, general combining ability and male sterility. - The recording of other non-economic characters that are useful operationally, e.g. for faster or more precise identification of genotypes. 3. Participation There will be two modes of participation in cost-shared projects. The criteria are as follows: (a) Designated participant A designated participant: - is recognized for training at Ph.D. level; the participant must be ready to accept students for post-university (3 years) training, and/or - is officially recognized by the Member State, and/or - is attested by the Member State as having a comparable level of competence in the relevant area, and if responsible for a collection, that collection must: - be accessible to all bona fide users, - conform to standards of good practice, - be in active use. (b) Complementary participant A complementary participant holds material which is complementary to that of the same species in a designated gene bank or has other complementary expertise. Complementary participants will participate in the work as subcontractors in collaboration with a designated participant. This is a multidisciplinary programme. The participation of all relevant disciplines, particularly of those concerned with the utilization of stored material, is especially encouraged. ANNEX II INDICATIVE FINANCIAL BREAKDOWN GENETIC RESOURCES IN AGRICULTURE "" ID="1">I. Permanent inventory> ID="2">10 % "> ID="1">II. Conservation, characterization, collection, utilization> ID="2">88 % "> ID="1">1. Plant generic resources"> ID="1">66 %"> ID="1">2. Animal genetic resources"> ID="1">22 %"> ID="1">III. Programme evaluation> ID="2">2 % (1)"> ID="1">Total> ID="2">100 % (2) ""> (1) Around 2 % of the total is earmarked for the evaluation and dissemination of the results of the programme. (2) Including expenditure on the specific administration of the programme amounting to around 2,5 % of the total and the cost of specialist personnel (two A grade, two B grade and two C grade staff) amounting to approximately 10 % of the total.